           Case 1:20-cv-11949-IT Document 1 Filed 10/29/20 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 DAVID BURNS, individually and on behalf                        Civil Case Number:
 of all others similarly situated,

                         Plaintiff,                      CLASS ACTION COMPLAINT

             -against-
 GLENN ASSOCIATES, INC.,

                         Defendant.

       Plaintiff, DAVID BURNS (hereinafter, “Plaintiff”), a Massachusetts resident, brings this

Class Action Complaint by and through the undersigned attorneys against Defendant DAVID

BURNS (hereinafter, “Defendant”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff’s personal knowledge.

                     INTRODUCTION/PRELIMINARY STATEMENT

   1. Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the use of

       abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15 U.S.C.

       § 1692(a). At that time, Congress was concerned that “abusive debt collection practices

       contribute to the number of personal bankruptcies, to material instability, to the loss of

       jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws .

       . . [we]re inadequate to protect consumers,” and that “the effective collection of debts”

       does not require “misrepresentation or other abusive debt collection practices.” 15 U.S.C.

       §§ 1692(b) & (c).

   2. Congress explained that the purpose of the Act was not only to eliminate abusive debt
       Case 1:20-cv-11949-IT Document 1 Filed 10/29/20 Page 2 of 13



   collection practices, but also to “insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

   determining that the existing consumer protection laws were inadequate, id. § 1692(b),

   Congress gave consumers a private cause of action against debt collectors who fail to

   comply with the Act. Id. § 1692k.

                               JURISDICTION AND VENUE

3. The Court has jurisdiction over this class action under 28 U.S.C. § 1331, 15 U.S.C. § 1692

   et seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over

   the state law claims in this action pursuant to 28 U.S.C. § 1367(a).

4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                NATURE OF THE ACTION

5. Plaintiff brings this action under § 1692 et seq. of Title 15 of the United States Code,

   commonly referred to as the Fair Debt Collections Practices Act (“FDCPA”), and

6. Plaintiff is seeking damages, and declaratory and injunctive relief.

                                          PARTIES

7. Plaintiff is a natural person and a resident of the State of Massachusetts and is a

   “Consumer” as defined by 15 U.S.C. §1692(a)(3).

8. Defendant is a debt collector with its principal office located at 155 West Street, Suite #10,

   Wilmington, Massachusetts 01887.

9. Upon information and belief, Defendant is a company that uses the mail, telephone, or

   facsimile in a business the principal purpose of which is the collection of debts, or that

   regularly collects or attempts to collect debts alleged to be due another.

10. Defendant is a “debt collectors,” as defined under the FDCPA under 15 U.S.C. § 1692a(6).
       Case 1:20-cv-11949-IT Document 1 Filed 10/29/20 Page 3 of 13




                                 ALLEGATIONS OF FACT

11. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

12. Some time prior to June 30, 2020, an obligation was allegedly incurred to MELROSE

   WAKEFIELD HEALTHCARE.

13. The MELROSE WAKEFIELD HEALTHCARE obligation arose out of a transaction in

   which money or services, which are the subject of the transaction, are primarily for

   personal, family or medical purposes.

14. The alleged MELROSE WAKEFIELD HEALTHCARE obligation is a "debt" as defined

   by 15 U.S.C.§ 1692a(5).

15. MELROSE WAKEFIELD HEALTHCARE is a "creditor" as defined by 15 U.S.C.§

   1692a(4).

16. At some point, MELROSE WAKEFIELD HEALTHCARE or a purchaser, assignee, or

   subsequent creditor contracted the Defendant to collect the alleged debt.

17. Defendant is a company that uses mail, telephone or facsimile in a business the principal

   purpose of which is the collection of debts, or that regularly collects or attempts to collect

   debts incurred or alleged to have been incurred for personal, family or household purposes

   on behalf of creditors.

18. On or about June 30, 2020, Defendant sent to the Plaintiff a collection letter (the “Letter”)

   regarding the alleged consumer debt. See Exhibit A.

19. Upon information and belief, the Letter was the first communication from the Defendant

   to the Plaintiff with regards to the alleged consumer debt.
       Case 1:20-cv-11949-IT Document 1 Filed 10/29/20 Page 4 of 13



20. Sometime after June 30, 2020, Plaintiff received the letter and read it.

21. The Letter states in part:




22. Upon information and belief, Defendant was not entitled to charge Plaintiff an amount

   equaled to double that of the amount due, or any other amount in addition to the actual

   amount due.

23. Pursuant to the FDCPA, a debt collector may not use any false, deceptive, or misleading

   representation or means in connection with the collection of any debt.

24. Pursuant to the FDCPA, a debt collector may not use unfair or unconscionable means to

   collect or attempt to collect any debt.

25. Pursuant to the FDCPA, within five days after the initial communication with a consumer

   in connection with the collection of any debt, a debt collector must send the consumer a

   written notice stating the amount of the debt.

26. As a result of the Defendant’s violations of the FDCPA, the Plaintiff was harmed. Plaintiff

   was harmed by being subjected to deceptive and misleading collection practices, from

   which he had a substantive right to be free, by being subjected to the increased material

   risk of financial harm that Congress intended to prevent by enacting the FDCPA – to wit,

   that Plaintiff, influenced by misleading information, would make payment decisions that

   he may not have had he be given only truthful information, and by being deprived of

   information to which he was statutorily entitled to receive.

27. Defendant’s actions as described herein are part of a pattern and practice used to collect
       Case 1:20-cv-11949-IT Document 1 Filed 10/29/20 Page 5 of 13



   consumer debts.

                                    CLASS ALLEGATIONS

28. Plaintiff brings claims, pursuant to the Federal Rules of Civil Procedure (hereinafter

   “FRCP”) Rule 23, individually and on behalf of the following consumer class (the “Class”)

   consisting of: a) All consumers who have an address in the state of Massachusetts b) who

   were sent a collection letter from the Defendant c) attempting to collect a consumer debt

   owed to MELROSE WAKEFIELD HEALTHCARE d) which attempts to collect an

   amount not expressly authorized by the agreement creating the debt or permitted by

   law e) which letter was sent on or after a date one year prior to the filing of this action and

   on or before a date 21 days after the filing of this action.

29. The identities of all class members are readily ascertainable from the records of

   Defendant and those companies and entities on whose behalf they attempt to collect

   and/or have purchased debts.

30. Excluded from the Plaintiff Class are the Defendant and all officers, members, partners,

   managers, directors, and employees of the Defendant and their respective immediate

   families, and legal counsel for all parties to this action and all members of their

   immediate families.

31. There are questions of law and fact common to the Plaintiff Class, which common issues

   predominate over any issues involving only individual class members. The principal issue

   is whether the Defendant’s written communications to consumers, in the forms attached

   as Exhibit A, violate 15 U.S.C. §1692e, §1692f, and §1692g.

32. The Plaintiff’s claims are typical of the class members, as all are based upon the same

   facts and legal theories.
         Case 1:20-cv-11949-IT Document 1 Filed 10/29/20 Page 6 of 13



33. The Plaintiff will fairly and adequately protect the interests of the Plaintiff Class defined

   in this complaint. The Plaintiff has retained counsel with experience in handling

   consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor

   his attorneys have any interests, which might cause them not to vigorously pursue this

   action.

34. This action has been brought, and may properly be maintained, as a class action pursuant

   to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

   defined community interest in the litigation:

   (a)       Numerosity: The Plaintiff is informed and believes, and on that basis alleges, that

             the Plaintiff Class defined above is so numerous that joinder of all members would

             be impractical.

   (b)       Common Questions Predominate: Common questions of law and fact exist as to

             all members of the Plaintiff Class and those questions predominate over any

             questions or issues involving only individual class members. The principal issue is

             whether the Defendant’s written communications to consumers, in the forms

             attached as Exhibit A, violate 15 U.S.C. §1692e, §1692f, and §1692g.

   (c)       Typicality: The Plaintiff’s claims are typical of the claims of the class members.

             The Plaintiff and all members of the Plaintiff Class have claims arising out of the

             Defendant’s common uniform course of conduct complained of herein.

   (d)       Adequacy: The Plaintiff will fairly and adequately protect the interests of the class

             members insofar as Plaintiff has no interests that are averse to the absent class

             members. The Plaintiff is committed to vigorously litigating this matter. Plaintiff

             has also retained counsel experienced in handling consumer lawsuits, complex
            Case 1:20-cv-11949-IT Document 1 Filed 10/29/20 Page 7 of 13



               legal issues, and class actions. Neither the Plaintiff nor his counsel have any

               interests which might cause them not to vigorously pursue the instant class action

               lawsuit.

      (e)      Superiority: A class action is superior to the other available means for the fair and

               efficient adjudication of this controversy because individual joinder of all members

               would be impracticable. Class action treatment will permit a large number of

               similarly situated persons to prosecute their common claims in a single forum

               efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

35. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is

      also appropriate in that the questions of law and fact common to members of the Plaintiff

      Class predominate over any questions affecting an individual member, and a class action

      is superior to other available methods for the fair and efficient adjudication of the

      controversy.

36. Depending on the outcome of further investigation and discovery, Plaintiff may, at the

      time of class certification motion, seek to certify a class(es) only as to particular issues

      pursuant to Fed. R. Civ. P. 23(c)(4).

37.

                                            COUNT I

        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692e et seq.

38. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

      herein with the same force and effect as if the same were set forth at length herein.

39. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff violated
       Case 1:20-cv-11949-IT Document 1 Filed 10/29/20 Page 8 of 13



   various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e, 1692e(2),

   1692e(5) and 1692e(10).

40. Pursuant to Section 15 U.S.C. §1692e of the FDCPA, a debt collector may not use any

   false, deceptive, or misleading representation or means in connection with the collection

   of any debt.

41. The Defendant violated said provision by:

       a. Falsely representing the amount of the debt in violation of 15 U.S.C. §1692e(2);

       b. Falsely representing the services rendered or compensation which may be lawfully

             received in violation of 15 U.S.C. §1692e(2)(B);

       c. Using false, deceptive and misleading representations in connection with the

             collection of a debt in violation of 15 U.S.C. §1692e(10).

42. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s conduct

   violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

   attorneys’ fees.

                                            COUNT II

   VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

                                   15 U.S.C. §1692f et seq.

43. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length

   herein.

44. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §

   1692f.
       Case 1:20-cv-11949-IT Document 1 Filed 10/29/20 Page 9 of 13




45. Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

   unconscionable means to collect or attempt to collect any debt.

46. Defendant violated said section by:

           a.      Attempting to collect an amount not expressly authorized by the

                   agreement creating the debt or permitted by law in violation of 15

                   U.S.C. §1692f(1).

47. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692f et seq. of the FDCPA.

                                        COUNT III

     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692g et seq.

48. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

   herein with the same force and effect as if the same were set forth at length herein.

49. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff violated

   various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

50. The Defendant violated said section by:

           a.      Failing to provide written notice containing the amount of the debt in

                   violation of 15 U.S.C. § 1692g(1).

51. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's conduct

   violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.

                                           COUNT IV

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          Mass. Gen. Laws Ch. 93A
                  (Claim On Behalf Of Plaintiff And The Class)
      Case 1:20-cv-11949-IT Document 1 Filed 10/29/20 Page 10 of 13




52. Plaintiff repeats, reiterates and incorporates the allegations contained in the paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

53. General Laws c. 93A, § 2(a), prohibits “unfair methods of competition and unfair or

   deceptive acts or practices in the conduct of any trade or commerce.”

54. The Massachusetts Attorney General is empowered to implement rules and regulations

   interpreting this provision. G. L. c. 93A, § 2(c).

55. The class consists of a) All consumers who have an address in the Commonwealth of

   Massachusetts b) who were sent a collection letter from the Defendant c) attempting to

   collect a consumer debt owed to MELROSE WAKEFIELD HEALTHCARE d) which

   attempts to collect an amount not expressly authorized by the agreement creating the

   debt or permitted by law e) which letter was sent on or after a date one year prior to the

   filing of this action and on or before a date 21 days after the filing of this action.

56. The identities of all class members are readily ascertainable from the records of Defendant

   and those companies and entities on whose behalf they attempt to collect debts.

57. Excluded from the Plaintiff Class are the Defendant and all officers, members, partners,

   managers, directors, and employees of the Defendant and their respective immediate

   families, and legal counsel for all parties to this action and all members of their immediate

   families.

58. There are questions of law and fact common to the Plaintiff Class, which common issues

   predominate over any issues involving only individual class members. The principal issue

   is whether the Defendant’s practice, of calling consumers far in excess of two times per

   week, violates General Laws c. 93A, § 2 (a) and 940 Code Mass. Regs. 7.04(1)(f).
         Case 1:20-cv-11949-IT Document 1 Filed 10/29/20 Page 11 of 13



59. The Plaintiff’s claims are typical of the class members, as all are based upon the same facts

   and legal theories.

60. The Plaintiff will fairly and adequately protect the interests of the Plaintiff Class defined

   in this complaint. The Plaintiff has retained counsel with experience in handling consumer

   lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor Plaintiff’s

   attorneys have any interests, which might cause them not to vigorously pursue this action.

61. This action has been brought, and may properly be maintained, as a class action pursuant

   to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

   defined community interest in the litigation:

   (c)      Numerosity: The Plaintiff is informed and believes, and on that basis alleges, that

            the Plaintiff Class defined above is so numerous that joinder of all members would

            be impractical.

   (d)      Common Questions Predominate: Common questions of law and fact exist as to

            all members of the Plaintiff Class and those questions predominate over any

            questions or issues involving only individual class members. The principal issue is

            whether the Defendant’s practice, of calling consumers far in excess of two times

            per week, violates General Laws c. 93A, § 2 (a) and 940 Code Mass. Regs.

            7.04(1)(f).

   (f)      Typicality: The Plaintiff’s claims are typical of the claims of the class members.

            The Plaintiff and all members of the Plaintiff Class have claims arising out of the

            Defendant’s common uniform course of conduct complained of herein.

   (g)      Adequacy: The Plaintiff will fairly and adequately protect the interests of the class

            members insofar as Plaintiff has no interests that are adverse to the absent class
         Case 1:20-cv-11949-IT Document 1 Filed 10/29/20 Page 12 of 13



            members. The Plaintiff is committed to vigorously litigating this matter. Plaintiff

            has also retained counsel experienced in handling consumer lawsuits, complex

            legal issues, and class actions. Neither the Plaintiff nor Plaintiff’s counsel have any

            interests which might cause them not to vigorously pursue the instant class action

            lawsuit.

   (h)      Superiority: A class action is superior to the other available means for the fair and

            efficient adjudication of this controversy because individual joinder of all members

            would be impracticable. Class action treatment will permit a large number of

            similarly situated persons to prosecute their common claims in a single forum

            efficiently and without unnecessary duplication of effort and expense that

            individual actions would engender.

62. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is also

   appropriate in that the questions of law and fact common to members of the Plaintiff Class

   predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the

   controversy.

63. Depending on the outcome of further investigation and discovery, Plaintiff may, at the time

   of class certification motion, seek to certify a class(es) only as to particular issues pursuant

   to Fed. R. Civ. P. 23(c)(4).

64. By reason thereof, Defendant is liable to the Plaintiff and the class for judgment that

   Defendant's conduct violated General Laws c. 93A, § 2 (a) and 940 Code Mass. Regs.

   7.04(1)(f), statutory damages, trebled damages, costs and attorneys’ fees.
          Case 1:20-cv-11949-IT Document 1 Filed 10/29/20 Page 13 of 13



                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

              (a)     Awarding Plaintiff and the Class statutory damages;

              (b)     Awarding Plaintiff and the Class costs of this Action, including reasonable

attorneys’ fees and expenses;

              (c)     Awarding pre-judgment interest and post-judgment interest; and

              (d)     Awarding Plaintiff and the Class such other and further relief as this Court

              may deem just and proper.

Dated: October 29, 2020

                                     By:     /s/ Kevin Crick
                                            Kevin Crick, Esq.
                                            BBO: 680950
                                            Rights Protection Law Group, PLLC
                                            100 Cambridge St., Suite 1400
                                            Boston, MA 02114
                                            Phone: (617) 340-9225
                                            Fax: (888) 622-3715
                                            k.crick@rightsprotect.com
                                            Attorney for Plaintiff

                                            /s/ Yitzchak Zelman____
                                            Yitzchak Zelman, Esq.
                                            Pro Hac Vice Application to be Filed
                                            MARCUS & ZELMAN, LLC
                                            701 Cookman Avenue, Suite 300
                                            Asbury Park, New Jersey 07712
                                            (732) 695-3282 telephone
                                            (732) 298-6256 facsimile
                                            YZelman@marcuszelman.com
                                            Attorneys for Plaintiff
